MAINE	SUPREME	JUDICIAL	COURT	                                                          Reporter	of	Decisions	
Decision:	      2017 ME 53 
Docket:	        Yor-16-195	
Submitted	
				On	Briefs:	 February	23,	2017	
Decided:	       March	16,	2017	
                                                                                                               	
Panel:	        ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                         TOWN	OF	KITTERY	
                                                  	
                                                 v.	
                                                  	
                                          JAMES	M.	DINEEN	
	
	
ALEXANDER,	J.	

          [¶1]	 	 In	 this	 consolidated	 appeal,	 James	 M.	 Dineen	 challenges	 two	

Superior	 Court	 judgments	 (York	 County,	 Fritzsche,	 J.),	 addressing	 issues	 on	

abutting	 properties	 he	 owns	 at	 40	 Old	 Post	 Road	 (Mary’s	 Store)	 and	

42-44	Old	Post	 Road	 (the	 Bus	 Lot)	 in	 Kittery.1	 	 First,	 Dineen	 appeals	 from	 a	

March	 31,	 2016,	 judgment	 finding	 him	 in	 contempt	 for	 violation	 of	 a	

June	19,	2015,	 procedural	 order	 for	 failure	 to	 remove	 a	 burnt	 bus	 from	 the	

Mary’s	 Store	 property.	 	 Second,	 Dineen	 challenges	 the	 court’s	 affirmance	 of	

the	Kittery	Town	Council’s	finding	that	the	Mary’s	Store	structure	constitutes	

    1		The	building	on	the	40	Old	Post	Road	property	is	often	referred	to	as	“Mary’s	Store”	and	the	

42-44	 Old	 Post	 Road	 property	 is	 often	 referred	 to	 as	 “the	 Bus	 Lot.”	 Mary’s	 Store	 was	 formerly	
38	Old	Post	 Road,	 and	 the	 Bus	 Lot	 was	 formerly	 40-42	 Old	 Post	 Road	 prior	 to	 the	 parcels	 on	 the	
street	being	renumbered.	

    	
2	

a	dangerous	building	pursuant	to	17	M.R.S.	§	2851	(2016),	and	ordering	that	it	

be	demolished.	

      [¶2]	 	 On	 appeal	 Dineen	 argues	 that	 the	 court	 erred	 in	 finding	 him	 in	

contempt	 of	 the	 June	 19,	 2015,	 order	 because	 (1)	 the	 court	 lacked	 subject	

matter	 jurisdiction	 over	 the	 Mary’s	 Store	 property,	 (2)	 the	 motion	 to	 extend	

existing	orders	to	the	Mary's	Story	property	was	abandoned	by	the	Town	and	

is	barred	by	laches,	(3)	the	court	exceeded	the	scope	of	the	order,	and	(4)	the	

language	in	the	order	is	overbroad	and	unlawful.		Dineen	also	argues	that	the	

judgment	affirming	the	finding	that	Mary’s	Store	is	a	dangerous	building	and	

must	 be	 demolished	 is	 not	 supported	 by	 substantial	 evidence	 in	 the	 record,	

and	that	the	court	erred	in	failing	to	consider	less	destructive	alternatives	to	

limit	danger	to	the	public.		We	affirm	both	judgments.	

                                  I.		CASE	HISTORY	

A.	   Contempt	

      [¶3]	 	 The	 contempt	 judgment	 is	 based	 on	 Dineen’s	 failure	 to	 comply	

with	the	court’s	June	19,	2015,	order,	which	required	him	to	remove	a	burnt	

bus	 and	 a	 bread	 van	 from	 the	 Mary’s	 Store	 property	 at	 40	Old	Post	 Road.		

Following	a	hearing,	the	court	found	the	following	facts,	“which	are	viewed	in	
                                                                                                                3	

the	light	most	favorable	to	support	the	trial	court’s	judgment.”		MacMahon	v.	

Tinkham,	2015 ME 9,	¶	4,	109 A.3d 1141.	

        [¶4]		This	action	commenced	in	1985	when	the	Town	of	Kittery	filed	a	

complaint	for	declaratory	and	injunctive	relief,	alleging	that	Dineen—through	

his	 business	 Dineen	 Bus	 Lines—was	 operating	 an	 automobile	 junk	 yard	 and	

maintaining	 a	 nuisance	 by	 keeping	 a	 substantial	 number	 of	 worn	 out	 or	

junked	 buses	 and	 other	 vehicles	 on	 the	 Bus	 Lot	 property	 at	 42-44	 Old	 Post	

Road.		Dineen	also	owns	the	abutting	Mary’s	Store	property,	which	contains	a	

badly	dilapidated	building	and	the	burnt	bus	at	issue	in	this	appeal.			

        [¶5]		The	Town	was	granted	leave	to	file	a	motion	to	extend	all	existing	

orders	to	the	Mary’s	Store	property	on	March	13,	1998.		On	July	1,	1999,	and	

May	 21,	 2002,	 the	 Superior	 Court	 (Crowley,	 J.)	 issued	 orders	 appointing	

receivers	 to	 monitor	 Dineen’s	 compliance	 with	 various	 court	 orders	 and	

injunctions	issued	pertaining	to	the	Bus	Lot.		After	the	motion	to	extend	was	

filed,	on	July	28,	2008,	the	court	issued	an	order	by	agreement	that	appointed	

a	 new	 receiver	 to	 monitor	 and	 enforce	 the	 previous	 court	 orders.2	 	 In	

accordance	 with	 that	 order,	 the	 appointed	 receiver	 filed	 five	 reports	

   2		In	that	order,	the	court	also	issued	a	180-day	stay	on	the	Town’s	motion	to	extend	the	previous	

orders	to	the	Mary’s	Store	property.		In	the	March	31,	2016,	judgment	finding	contempt,	the	court	
noted	 that	 “[d]ue	 to	 initial	 progress	 the	 temporary	 stay	 has	 in	 effect	 become	 a	 multi-year	 stay	 of	
pending	motions	and	proceedings.”			
4	

indicating	 that	 “Dineen	 has	 gradually	 become	 increasingly	 out	 of	 compliance	

as	the	number	of	junk	or	inoperable	buses	increased.”	

       [¶6]		The	court	held	a	hearing	in	2012,	and	issued	an	order	addressing	

the	 noncomplying	 vehicles;	 Dineen	 did	 not	 comply	 with	 that	 order.	 	 In	 May	

2015,	the	Town	of	Kittery	filed	a	motion	to	renew	its	previously	filed	requests	

for	relief,	which	had	been	stayed	since	2008.		The	motion	sought	to	extend	the	

orders	dealing	with	the	Bus	Lot	property	to	the	Mary’s	Store	property,	as	the	

business	 and	 junk	 buses	 had	 partially	 migrated	 onto	 the	 Mary’s	 Store	

property.			

       [¶7]		The	court	(Fritzsche,	J.)	met	with	the	parties	on	June	19,	2015,	on	

the	 Town’s	 motion	 to	 renew	 previously	 filed	 requests	 for	 relief.	 	 The	 parties	

reached	 an	 agreement,	 and	 the	 court	 memorialized	 that	 agreement	 in	 the	

procedural	 order.	 	 That	 order	 required,	 among	 other	 things,	 that	 Dineen	

remove	 the	 burnt	 bus	 from	 the	 Mary’s	 Store	 property	 and	 put	 nothing	 in	 its	

place.			

       [¶8]		After	that	order	issued,	Dineen	filed	an	untimely	motion	to	vacate	

the	 order,	 and	 the	 Town	 filed	 a	 motion	 for	 contempt.	 	 A	 hearing	 on	 the	

motions	 was	 held	 on	 March	 25,	 2016.	 	 By	 order	 dated	 March	 31,	 2016,	 the	

court	found	that	Dineen	had	made	no	meaningful	effort	to	remove	the	burnt	
                                                                                                           5	

bus	 despite	 his	 ability	 to	 do	 so.	 	 Accordingly,	 the	 court	 granted	 the	 Town’s	

motion	 to	 extend	 and	 renew	 previously	 filed	 requests	 for	 relief;	 denied	

Dineen’s	motion	to	vacate;	and	found	Dineen	in	contempt	for	violation	of	the	

June	19,	2015,	order.		The	court	ordered	that	“unless	the	burnt	bus	is	removed	

in	its	entirety	by	noon	on	June	30,	2016,	James	Dineen	shall	report	to	the	York	

County	Jail	.	.	.	to	serve	14	days,”	but	Dineen	could	remove	the	burnt	bus	and	

purge	himself	of	the	contempt	by	June	30,	2016.		The	judgment	also	awarded	

attorney	 fees	 to	 the	 Town.3	 Dineen	 timely	 appealed.	 	 See	 14	 M.R.S.	 §	 1851	

(2016);	M.R.	App.	P.	2(b)(3).	

B.	     Dangerous	Building	

        [¶9]		Dineen	also	appeals	from	the	judgment	affirming	the	decision	and	

order	 of	 the	 Kittery	 Town	 Council	 (the	 Town	 Council)	 determining	 that	 a	

structure	 on	 the	 Mary’s	 Store	 property	 was	 a	 dangerous	 building	 as	 defined	

by	17	M.R.S.	§	2851,	and	must	be	demolished.		The	following	facts	are	drawn	

from	 the	 decision	 and	 order	 of	 the	 Town	 Council	 and	 are	 supported	 by	 the	

administrative	record.		See	M.R.	Civ.	P.	80(B)(f);	Osprey	Family	Tr.	v.	Town	of	

Owls	Head,	2016 ME 89,	¶	2,	141 A.3d 1114.	
   3		In	its	brief	on	appeal,	the	Town	represents	that	the	bus	was	removed	from	the	Mary’s	Store	

property	 on	 or	 before	 June	 30,	 2016,	 and	 suggests	 that	 the	 contempt	 action	 is	 therefore	 moot.		
Dineen	presses	his	appeal	of	the	contempt	finding,	which	remains	viable	on	review	because	there	is	
no	 proof	 on	 the	 available	 record	 that	 the	 bus	 was	 removed	 and	 because	 attorney	 fees	 were	
awarded.		
6	

       [¶10]	 	 Dineen	 is	 the	 owner	 of	 40	 Old	 Post	 Road,	 which	 contains	 a		

building	commonly	referred	to	as	“Mary’s	Store.”		Mary’s	Store	is	a	dilapidated	

structure	 in	 a	 state	 of	 gross	 disrepair.	 	 The	 structure	 is	 a	 one-story	 building	

with	 a	 basement.	 	 A	 very	 large	 section	 of	 the	 first	 floor	 has	 fallen	 into	 the	

basement,	 and	 more	 of	 the	 floor	 is	 likely	 to	 fall	 if	 any	 weight	 is	 placed	 on	 it.		

Some	 of	 the	 ceiling	 and	 floor	 joists	 have	 started	 to	 break	 and	 show	 signs	 of	

collapsing.		The	walls	have	buckled	and	caused	the	structural	integrity	of	the	

building	as	a	whole	to	be	compromised.		There	has	been	no	power	or	heat	to	

the	structure	over	the	past	decade.		

       [¶11]		The	building	is	near	a	local	skating	pond	and	is	easily	accessible	

to	 children	 or	 other	 trespassing	 third	 parties.	 	 Any	 rescue	 efforts	 requiring	

entry	 into	 the	 building	 would	 be	 dangerous	 to	 responding	 firefighters	 or	

police	officers.			


       [¶12]	 	 The	 last	 time	 Dineen	 was	 in	 the	 structure—six	 months	 prior	 to	

the	 hearing—he	 had	 to	 walk	 carefully	 around	 the	 edges	 of	 the	 floor	 because	

much	 of	 it	 had	 collapsed	 into	 the	 basement	 and	 he	 did	 not	 want	 to	 fall	 in.		

Dineen	admitted	that	he	has	sufficient	funds	to	have	the	building	demolished,	

but	he	does	not	want	to	do	so.			
                                                                                        7	

      [¶13]	 	 On	 March	 9,	 2015,	 the	 Town	 Council	 held	 a	 properly	 noticed	

hearing	 to	 determine	 whether	 the	 Mary’s	 Store	 structure	 constituted	 a	

dangerous	 building	 pursuant	 to	 17	 M.R.S.	 §	 2851.	 	 All	 fact	 witnesses	 were	

sworn	and	testified	under	oath.		The	Town	had	five	witnesses:	the	Town	Clerk,	

the	Fire	Chief,	the	Police	Chief,	the	Code	Enforcement	Officer,	and	one	member	

of	the	public.		Dineen	appeared	and	testified	on	his	own	behalf.			

      [¶14]	 	 By	 decision	 and	 order	 dated	 April	 13,	 2015,	 the	 Town	 Council	

concluded	that	there	is	“no	doubt	that	the	property	is	a	‘dangerous	building’	

within	the	meaning	of	the	statute	as	it	is	without	question	structurally	unsafe,	

unstable,	unsanitary,	and	constitutes	a	health	and	safety	hazard	to	the	public,”	

and	 it	 ordered	 the	 building	 demolished.	 	 Dineen	 appealed	 the	 order	 to	 the	

Superior	 Court,	 see	 M.R.	 Civ.	 P.	 80B,	 which	 affirmed	 the	 Town	 Council’s	

judgment.	 	 Dineen	 timely	 appealed	 that	 decision.	 	 See	 14	 M.R.S.	 §	 1851;	 M.R.	

App.	P.	2(b)(3).	

                                 II.		LEGAL	ANALYSIS	

A.	   Contempt	

	     [¶15]	 	 The	 Town	 suggests	 that	 the	 issue	 of	 contempt	 is	 moot	 because	

Dineen	purged	the	contempt	when	he	removed	the	burnt	bus	at	issue	from	his	

property	 prior	 to	 the	 court-established	 deadline.	 	 There	 is	 nothing	 in	 the	
8	

record,	however,	to	demonstrate	that	the	bus	has,	in	fact,	been	removed,	and	

the	attorney	fees	award	assessed	in	the	judgment	finding	contempt	presents	a	

live	 controversy.4	 	 See	 Carroll	 F.	 Look	 Constr.	 Co.	 v.	 Town	 of	 Beals,	 2002 ME
128,	¶	6,	802 A.2d 994 (observing	that	an	issue	is	not	moot	if	the	litigant	has	

an	ongoing	stake	in	the	controversy).	

         [¶16]		Dineen	argues	that	the	court	erred	in	finding	him	in	contempt	of	

the	 June	 19,	 2015,	 procedural	 order	 because	 (1)	 the	 court	 did	 not	 properly	

have	 subject	 matter	 jurisdiction	 over	 the	 Mary’s	 Store	 property,	 (2)	 the	

motion	to	extend	existing	orders	to	the	Mary's	Store	property	was	abandoned	

by	the	Town	and	is	barred	by	laches,	(3)	the	court	exceeded	the	scope	of	the	

order,	and	(4)	the	language	in	the	order	is	overbroad	and	unlawful.				

         [¶17]		We	review	a	judgment	of	contempt	for	an	abuse	of	discretion	and	

the	 underlying	 factual	 findings	 for	 clear	 error.	 	 See	 Beckerman	 v.	 Pooler,	

2015 ME 80,	 ¶	 7,	 119 A.3d 74.	 	 “A	 party	 moving	 for	 a	 contempt	 order	 must	

prove	 by	 clear	 and	 convincing	 evidence	 that	 the	 alleged	 contemnor	 failed	 or	

refused	to	comply	with	a	court	order	and	presently	has	the	ability	to	comply	

with	that	order.”		Id.;	see	M.R.	Civ.	P.	66(d)(2)(D).	

     4	 	 Apart	 from	 challenging	 the	 contempt	 judgment,	 without	 which	 no	 attorney	 fees	 would	 have	

been	 awarded,	 Dineen	 does	 not	 separately	 challenge	 the	 award	 of	 attorney	 fees	 on	 appeal.	 	 The	
court	did	not	abuse	its	discretion	in	its	award	of	attorney	fees	to	the	Town.		See	Town	of	Freeport	v.	
Ocean	Farms	of	Me.,	Inc.,	633 A.2d 396,	399	(Me.	1993).	
                                                                                         9	

      [¶18]		“Whether	a	court	has	subject	matter	jurisdiction	is	a	question	of	

law	that	we	review	de	novo.”		See	Windham	Land	Tr.	v.	Jeffords,	2009 ME 29,	

¶	19,	967 A.2d 690.		“The	Superior	Court	is	a	court	of	general	jurisdiction	and	

has	jurisdiction	to	grant	equitable	relief.”		Id.	¶	21;	see	4	M.R.S.	§	105	(2016);	

14	M.R.S.	 §	 6051	 (2016).	 	 This	 includes	 cases	 of	 nuisance	 and	 waste.	 	 See	

14	M.R.S.	§	6051(5).	

      [¶19]	 	 Dineen	 challenges	 the	 trial	 court’s	 subject	 matter	 jurisdiction,	

arguing	 that	 the	 Mary’s	 Store	 property	 was	 not	 subject	 to	 the	 court’s	

June	19,	2015,	order	because	the	Mary’s	Store	property	was	not	the	subject	of	

the	 complaint	 initially	 filed	 in	 this	 case.	 	 Dineen,	 however,	 consented	 to	 the	

order	requiring	the	removal	of	the	burnt	bus	from	the	Mary’s	Store	property.		

This	was	the	result	of	an	“affable	and	productive	conference”	after	which	the	

trial	 court	 incorporated	 the	 agreement	 of	 the	 parties	 into	 the	 June	 19,	 2015,	

order.	 	 Because	 Dineen	 consented	 to	 the	 removal	 of	 the	 burnt	 bus	 and	 the	

Superior	Court	is	a	court	of	general	jurisdiction	and	may	grant	equitable	relief	

in	 cases	 of	 nuisance—as	 in	 this	 case—there	 is	 no	 jurisdictional	 issue.	 	 Given	

the	agreement	of	the	parties	that	resulted	in	the	order	requiring	the	removal	

of	the	bus	from	the	Mary’s	Store	property,	the	contempt	finding	for	Dineen’s	

failure	to	remove	the	bus	did	not	exceed	the	scope	of	that	order.		The	language	
10	

in	the	order	requiring	that	no	other	vehicles	be	put	in	place	of	the	burnt	bus	is	

not	 overbroad,	 the	 mandatory	 language	 is	 clear	 on	 its	 face—no	 replacement	

vehicles—and	it	was	explicitly	agreed	to	by	the	parties.			

	      [¶20]	 	 Dineen’s	 laches	 argument	 also	 fails.	 	 “Laches	 is	 an	 omission	 to	

assert	 a	 right	 for	 an	 unreasonable	 and	 unexplained	 period	 of	 time	 under	

circumstances	 prejudicial	 to	 the	 adverse	 party.”	 	 Town	 of	 Falmouth	 v.	 Long,	

578 A.2d 1168,	 1170	 (Me.	 1990).	 	 Here,	 the	 Town	 did	 act	 regarding	 the	

Bus	Lot	property	between	March	13,	1998,	when	the	Town	was	granted	leave	

to	 file	 the	 motion	 to	 extend	 all	 existing	 orders	 to	 the	 Mary’s	 Store	 property,	

and	April	25,	2008,	the	date	the	motion	to	extend	existing	orders	was	filed.		As	

the	 trial	 court	 observed,	 much	 has	 occurred	 during	 the	 life	 of	 this	 case,	

including	 progression	 through	 several	 Superior	 Court	 justices,	 multiple	

appeals	 to	 this	 Court,	 appointment	 of	 receivers,	 issuance	 of	 injunctions,	 and	

findings	of	contempt.			

       [¶21]	 	 The	 court	 further	 noted	 that	 “[t]here	 were	 periods	 of	 harmony	

and	progress	in	bringing	the	property	into	compliance,	but	substantial	recent	

back	sliding	and	resumed	procrastination	now	exists.”		The	delay,	therefore,	is	

not	“unexplained”	or	“unreasonable.”		The	Town	has	not	slept	on	its	rights,	but	

rather	 has	 given	 Dineen	 substantial	 time	 to	 bring	 his	 properties	 into	
                                                                                           11	

compliance	with	existing	court	orders.		While	at	times	it	appeared	that	Dineen	

was	attempting	to	comply	with	the	court	orders,	he	never	fully	did	so.	

       [¶22]	 	 Further,	 the	 only	 prejudice	 alleged	 by	 Dineen	 is	 that	 he	 had	

“conducted	 himself	 on	 the	 belief	 that	 Mary’s	 Store	 was	 not	 part	 of	 [this	

litigation],	 which	 was	 justifiable	 in	 light	 of	 the	 18	 year	 delay.”	 	 Despite	 this	

assertion,	the	judgment	finding	contempt	was	premised	on	the	June	19,	2015,	

order	that	was	reached	by	agreement	of	the	parties	and	required	the	removal	

of	the	burnt	bus	from	the	Mary’s	Store	property.		As	he	agreed	to	the	contents	

of	 the	 order	 that	 he	 ultimately	 violated,	 it	 is	 difficult	 to	 see	 how	 Dineen	 is	

prejudiced.		

       [¶23]		There	is	competent	evidence	in	the	record	to	support	the	court’s	

finding	that,	at	the	time	of	the	hearing,	Dineen	had	not	removed	the	burnt	bus	

from	the	Mary’s	Store	property,	had	the	ability	to	remove	it,	and	affirmatively	

chose	 not	 to	 do	 so.	 	 Therefore,	 the	 trial	 court	 did	 not	 abuse	 its	 discretion	 or	

clearly	 err	 in	 finding	 Dineen	 in	 contempt	 for	 violating	 the	 June	19,	 2015,	

procedural	order.	

B.	    Dangerous	Building	

       [¶24]	 	 Dineen	 argues	 that	 the	 Town	 Council’s	 decision	 that	 the	 Mary’s	

Store	 building	 was	 dangerous	 was	 not	 supported	 by	 substantial	 evidence	 in	
12	

the	record.		He	further	argues	that	the	order	of	the	Town	Council	to	demolish	

the	 building	 amounted	 to	 an	 abuse	 of	 discretion	 because	 there	 were	 less	

drastic	measures	available.			

      [¶25]		“When	reviewing	administrative	findings	of	fact,	we	examine	the	

entire	 record	 to	 determine	 whether,	 on	 the	 basis	 of	 all	 the	 testimony	 and	

exhibits	before	it,	the	[Town	Council]	could	fairly	and	reasonably	find	the	facts	

as	it	did.”		Beal	v.	Town	of	Stockton	Springs,	2017 ME 6,	¶	26,	---	A.3d	---.		We	

must	 affirm	 the	 findings	 of	 fact	 if	 they	 are	 supported	 by	 any	 competent	

evidence	in	the	record,	even	if	evidence	contrary	to	the	result	reached	by	the	

agency	exists.		Id.		‘“Substantial	evidence	exists	when	a	reasonable	mind	would	

rely	 on	 that	 evidence	 as	 sufficient	 support	 for	 a	 conclusion.’”	 	 Id.	 (quoting	

Osprey	Family	Tr.,	2016 ME 89,	¶	9,	141 A.3d 1114).	

      [¶26]		Here,	the	evidence	presented	to	the	Town	Council	is	substantial,	

and	 despite	 Dineen’s	 arguments	 to	 the	 contrary,	 “a	 reasonable	 mind	 would	

rely	on	that	evidence	as	sufficient	support	for	a	conclusion.”	Beal,	2017 ME 6,	

¶	26,	---	A.3d	---.		The	Kittery	Fire	Chief—who	has	served	in	that	position	for	

seventeen	 years—testified	 that	 Mary’s	 Store	 is	 a	 dilapidated	 structure	 with	

numerous	 structural	 deficiencies	 and	 fire	 hazards.	 	 The	 Kittery	 Police	 Chief	

and	 Code	 Enforcement	 Officer	 agreed	 with	 these	 observations.	 	 Dineen	
                                                                                                          13	

himself	acknowledged	that	a	large	portion	of	the	first	floor	has	collapsed	into	

the	 basement.	 	 Both	 the	 Fire	 Chief	 and	 the	 Police	 Chief	 indicated	 that	 the	

building	 would	 be	 easily	 accessible	 to	 trespassers,	 and	 any	 rescue	 efforts	

needed	as	a	result	of	trespass	would	be	dangerous	to	responding	firefighters	

or	police	officers.			

        [¶27]	 	 There	 was	 substantial	 evidence	 in	 the	 record	 to	 support	 the	

Town	 Council’s	 findings	 of	 fact	 and	 ultimate	 determination	 that	 the	 Mary’s	

Store	 structure	 constituted	 a	 dangerous	 building	 within	 the	 meaning	 of	

17	M.R.S.	§	2851.5		Further,	after	making	such	a	finding,	the	Town	Council	did	

not	 abuse	 its	 discretion	 in	 ordering	 the	 building	 to	 be	 be	 demolished,	 as	 the	

Town	 was	 authorized	 by	 statute	 to	 do.	 	 See	 17	 M.R.S.	 §	 2851	 (stating	 that	

when	 a	 municipality	 determines	 that	 a	 structure	 qualifies	 as	 a	 dangerous	

building,	it	can	issue	“an	order	prescribing	what	disposal	must	be	made	of	that	

building	or	structure”).	




   5		The	Town	Council	needed	to	find	only	one	of	the	conditions	that	make	a	building	dangerous	

pursuant	to	17	M.R.S.	§	2851	(2016),	and	here	it	found	several:	the	building	is	structurally	unsafe,	
unstable,	 unsanitary,	 and	 constitutes	 a	 hazard	 to	 the	 public.	 	 Although	 the	 testimony	 about	 the	
unsanitariness	 of	 the	 structure,	 namely	 whether	 the	 sewer	 line	 was	 capped,	 may	 have	 been	
speculative,	the	remaining	findings	that	the	building	is	structurally	unsafe,	unstable,	and	constitutes	
a	hazard	to	the	public	are	all	strongly	supported	by	substantial	evidence	in	the	record.	
14	

         The	entry	is:	

                            Judgments	affirmed.		Remanded	to	the	Superior	
                            Court	 for	 a	 determination	 of	 the	 amount	 of	
                            attorney	fees	on	the	contempt	judgment.	
	
	     	     	     	      	    	
	
James	M.	Dineen,	appellant,	pro	se	
	
William	H.	Dale,	Esq.,	and	Mark	A.	Bower,	Esq.,	Jensen	Baird	Gardner	&	Henry,	
Portland,	for	appellee	Town	of	Kittery	
	
	
	
York	County	Superior	Court	docket	number	CV-1985-306	
FOR	CLERK	REFERENCE	ONLY